Citation Nr: 0630395	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  00-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a torn medial meniscus of the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied entitlement to service connection for 
PTSD and continued a 10 percent evaluation for service-
connected residuals of a torn medial meniscus of the left 
knee.  

On December 22, 2004, the Board issued a decision which 
denied entitlement to service connection for PTSD and denied 
entitlement to rating in excess of 10 percent for service-
connected residuals of a torn medial meniscus of the left 
knee.  The veteran thereafter appealed the December 2004 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2006, the Secretary of Veterans 
Affairs, by and through the Office of the General Counsel, 
and the appellant, through his attorney, filed a Joint Motion 
for Partial Remand (Joint Motion).  The Joint Motion 
requested that the Court vacate the portion of the Board's 
December 22, 2004, decision, which determined that the 
veteran was not entitled to service connection for PTSD and 
an increased rating for residuals of a torn medial meniscus 
of the left knee.  The Joint Motion further requested that 
the matter be remanded to the Board for readjudication of the 
PTSD claim with respect to the provisions of 38 U.S.C.A. 
§ 5103A(b)(2) and to provide adequate reasons and bases for 
its decision regarding the increased rating claim.  By an 
Order dated in March 2006, the Court granted the Joint Motion 
and remanded the issues of service connection for PTSD and 
for an increased evaluation for residuals of torn medial 
meniscus of the left knee.  The appeal as to remaining issues 
in the December 2004 Board decision was dismissed.  The case 
was thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.




REMAND

The Joint Motion noted that there is no indication that VA 
obtained the veteran's personnel records to ascertain what 
period of time he had sea service or on what ship he served 
(DD Form 214 reflects USS Bronstein; the service medical 
records show USS Bainbridge).  Further, the Board had failed 
to obtain the ship logs in an attempt to verify the veteran's 
reports of bomb runs or that there was a fire on board the 
ship on which he served.  

In September 1999 the RO wrote in response to a Congressional 
inquiry that several requests had been made to obtain the 
veteran's military personnel file, however, as of that date, 
the records had not been provided.  Another attempt to obtain 
the veteran's military personnel file should be made with a 
negative reply requested.  38 C.F.R. § 3.159(c)(2)

Further, the veteran's service medical records show that he 
served on the USS Bainbridge from May to September 1969 and 
on the USS Bronstein from November 1969 to January 1970.  
According to the veteran's DD Form 214, the last duty station 
was the USS Bronstein.  

The veteran has reported several stressors and an attempt to 
verify the stressors should be made.  In March 1999, he 
stated that a stressor was seeing bombing night after night 
while he was on watch.  He stated in February 2000 that while 
serving on the USS Bainbridge, a fire occurred after a 
radiator blew up.  While helping to put out the fire, he 
bumped his head and has had multiple symptoms since this 
incident.  Service medical records show the veteran sought 
treatment for a glancing blow to his head in May 1969.  In 
December 2000 he indicated that a stressor was when his unit 
fired on the enemy and he felt responsible for people dying.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  Additional 
development is necessary after the remand from the Court.  

In addition, the Board notes that no notice in accordance 
with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 has been 
provided to the veteran regarding his claims for service 
connection for PTSD and for an increased evaluation for 
service-connected residuals of a torn medial meniscus of the 
left knee.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
consistent with the notice requirements 
of the 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 on the issues of entitlement to 
service connection for PTSD and for an 
increased evaluation for service-
connected residuals of a torn medial 
meniscus of the left knee.  A copy of 
that letter should be filed in the claims 
folder.

2.  Request the veteran's military 
personnel file with a negative reply 
requested if the file is not available.  
The custodian should advise VA that the 
requested records do not exist or the 
custodian does not have them.  

3.  Request that the veteran provide the 
following information regarding his 
claimed stressors:

a.  The approximate date of the fire 
that he has stated occurred while he 
was serving on the USS Bainbridge.  

b.  The approximate dates of the 
bombing night after night while he 
was standing watch and the name of 
the ship on which he served at that 
time.

c.  The approximate date of the 
incident and the name of the ship on 
which he served when his unit fired 
on the enemy and he felt responsible 
for people dying.  

4.  Request verification and information 
from the U.S. Army and Joint Services 
Records Research Center (JSRRC), 
including research of the ships logs for 
corroboration of bombing, a fire on board 
the ship, and firing on the enemy.

5.  After the above has been accomplished 
to the extent possible, schedule the 
veteran for a VA PTSD examination.  
Specify any stressors that are determined 
to be established by the record, to 
include the prior verification of 
stressor information.  Instruct the 
examiner that only those verified events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to one or more stressors in 
service.  Provide the claims file to the 
examiner for review and the examination 
report should note that review.  The 
examiner should provide the following 
opinions:

a.  The examiner should state 
whether a diagnosis of PTSD 
warranted, in accordance with the 
criteria found in DSM-IV.  The 
examiner should specifically state 
whether or not each element of a 
DSM-IV diagnosis of PTSD is met.

b.  If a diagnosis of PTSD is 
warranted, the examiner should 
specify whether any alleged stressor 
verified by the RO to be established 
by the record was sufficient to 
produce PTSD, and whether there is a 
link between the current PTSD and 
the verified inservice stressors.  

6.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of the residuals of 
the veteran's service-connected residuals 
of a torn medial meniscus of the left 
knee.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The claims 
folder, to include a copy of this Remand 
and all additional records obtained, must 
be made available to the medical reviewer 
for review.

The examiner should fully describe any 
functional limitation due to pain, any 
weakened movement, excess fatigability, 
pain with use, or incoordination present.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided.  
A rationale should be provided for all 
opinions expressed.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim that includes a specific 
determination as to whether or not the 
veteran engaged in combat with the enemy.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

